Case 8:16-cv-02549-TPB-CPT Document 253 Filed 03/03/20 Page 1 of 26 PageID 10634



                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                     (TAMPA DIVISION)

  DISH NETWORK, LLC,
  a Colorado limited liability company,

          Plaintiff, Counterclaim-Defendant,
                                                              Case No. 8:16-cv-02549-TPB-CPT
  v.                                                          Honorable Thomas P. Barber
                                                              Magistrate Judge Christopher P. Tuite
  GABY FRAIFER, an individual Florida resident,
  PLANET TELECOM, INC., a Florida corporation,
  and, TELE-CENTER, INC., a Florida corporation,

        Defendants, Counterclaim-Plaintiffs.
  ___________________________________/

          DEFENDANTS’ OBJECTIONS TO MAGISTRATE’S ORDER (DKT. 246)

          Planet Telecom, Inc. (“PTI”), Tele-Center, Inc. (“TCI”) and Gaby Fraifer (“Fraifer”)

  (collectively, “Defendants”), pursuant to Fed. R. Civ. P. 72(b)(3) and 28 U.S.C. § 636(b)(1)(C),

  respectfully submit their objections to the Magistrate Judge’s Report and Recommendation (“Dkt

  246” or “R&R”) on Defendants’ Amended Motion for Summary Judgment (Dkts. 217 & 228)

  which Defendants incorporate herein by reference. Defendants respectfully object as follows:

  I.      DEFENDANTS OBJECT TO THE MAGISTRATE’S FINDINGS OF FACT
          WHICH ERRONEOUSLY FIND AS UNDISPUTED, GENUINE ISSUES OF
          MATERIAL FACT AND MISSTATE DEFENDANTS’ CONTENTIONS.

          The Magistrate’s finding that “many of the basic facts underlying this litigation are not

  genuinely in dispute” is incorrect. R&R, at 3-9. Instead, the Magistrate treats as undisputed,

  genuine issues of material fact vigorously contested by Defendants, seemingly adopting Plaintiff’s

  self-serving characterization of certain material facts as “undisputed” where they are decidedly in

  dispute. Id. Defendants dispute, as a matter of fact and law, that Dish has met its burden in

  establishing that it owns valid exclusive rights in all of the works that aired on the foreign networks,



                                                     1
Case 8:16-cv-02549-TPB-CPT Document 253 Filed 03/03/20 Page 2 of 26 PageID 10635



  as well as the initial and subsequent alleged underlying ownership of the foreign networks,

  licensing agents and content redistributors from whom Dish contends it received its rights. R&R,

  at 3-6; Dkts. 150; 151 at 2-8; 217; 217-1; 228. Dish has failed to meet its burden in this respect.

         Defendants also vigorously contend that Dish has failed to meet its burden, as to each of

  the works asserted, under controlling Eleventh Circuit precedent in establishing initial ownership,

  the subsequent ownership of intermediaries in a valid chain of title from the authors of the Asserted

  Works to Dish of the exclusive rights it claims to hold, first publication, access and substantial

  similarity of each of the works it has asserted. Dkts. 150, 151 at 2-8; 217, 217-1 & 228. The

  Magistrate erroneously recites and relies upon Dish’s contentions as undisputed facts where they

  are hotly disputed, unproven and subject to credibility determinations. R&R, at 3-5. The Magistrate

  also incorrectly states “all of TCI and PTI’s employees and consultants reported to Fraifer during

  the relevant time period” to support the finding that Fraifer was involved in all business activity.

  R&R, at 5. Fraifer has testified that he was not always involved in the day to day activities of TCI

  and PTI and that employees often acted independently, especially in addressing technical support

  issues. Dkts. 150 at 6, SDF 37; 151 at 12. The R&R also erroneously adopts Plaintiff’s gross

  mischaracterization of “Defendants’ Services” which consisted only of technical support and

  warranty services relating to the STBs it sold. R&R, at 5, 7; see also Dkt. 150 at 7-8 SDFs 47-51,

  54-55, 67-68. Additionally, the R&R erroneously states “UlaiTV and AhlaiTV offers customers

  access to hundreds of Arabic-language channels.” Id. ; see also Dkt. 150 at Rather, UlaiTV and

  AhlaiTV were the brand names of the STBs which were microcomputers that used TVs as their

  monitors and contained pre-loaded third-party applications provided by the manufacturer,

  including one such application which contained bookmarks to URLs on the Internet, as provided

  by the Channel Providers. Dkts. 150 at 11-12, SDFs 73-75; see also Dkt. 217-1 at 17, SOUF 125;



                                                   2
Case 8:16-cv-02549-TPB-CPT Document 253 Filed 03/03/20 Page 3 of 26 PageID 10636



  228-2 at 6 [Fraifer Decl. at ¶6],           Defendants have consistently maintained that they were not

  responsible for providing any of the Arabic-language channels contained on the allegedly

  infringing application. Instead, contrary to the Magistrate’s erroneous statement adopting Dish’s

  unsupported assertion, the undisputed record establishes that the STB’s were sold under the

  product names, UlaiTV or AhlaiTV, Defendants never sold a subscription to any channels nor

  provided any services other than technical support and warranty services. 1 R&R, at 5; Dkts. 150

  at 11 SDFs 50, 73, 76-77, 91-93; 151 at 9-11; 151-6 at 19, Fraifer Dep. 1, at 151-52, 155:5-25

  (Fraifer statements regarding technical support plan). The channels complained of by Dish were

  provided by the Channel Providers who operated an application preloaded to the STBs by the

  manufacturer. Defendants also object to the R&R’s characterization of the use of a CDN as an

  “enhancement of the content” which misstates the purpose of the CDNs which was to address

  consumer complaints regarding Internet connectivity to the STBs. Id., at 7; see also Dkts. 150 at

  7-8, 11-12, 14 SDFs 48-52, 70-77, 92-93; 151 at 9-10.

             Defendants further object to the Magistrate’s assertion that “Defendants agree that United

  States law governs DISH’s copyright claim.” R&R, at 8. Defendants agree only that United States

  law governs the infringement analysis. Dkts. 146 at 6; 217 at 6-7, 10-16. Further, Defendants do

  not merely challenge the “adequacy of DISH’s amended complaint” but contend inter alia that

  Dish failed to specifically disclose any of the Unregistered Works until well after the close of

  discovery, improperly disclosing such works for the first time as attachments to affidavits of

  undisclosed witnesses it also intentionally refused to identify during discovery, and fails to allege

  any protectable elements of such works which robbed Defendants of due process and amounts to

  an improper amendment of the Complaint. See Dkts. 150 at 1-6, SDFs 1-33; 151 at 1-12, ns. 1-2;



  1
      To the extent the R&R construes as undisputed facts any of Dish’s contentions, Defendants object. R&R, at 3-9.

                                                             3
Case 8:16-cv-02549-TPB-CPT Document 253 Filed 03/03/20 Page 4 of 26 PageID 10637



  217, at 1-6, 13-16, 22, n.5; 217-1 at 1-3, 5, 7-8, 10-12, 14 SOUFs 1-13, 25, 42, 60, 64, 67, 70, 74,

  78, 82, 90-94, 97-100.

         The Magistrate understates Defendants’ contention that there is no genuine issue of

  material fact regarding Dish’s inability to meet its burden in establishing initial ownership of the

  works and first publication. R&R, at 8-9; see also Dkt. 217 at 6-7, 10-16. First, it is undisputed

  that Dish has failed to present admissible and probative evidence of the initial owners (i.e., authors)

  of any of the unregistered works. Second, Defendants maintain that all of the asserted works are

  United States works pursuant to 17 U.S.C. § 101 and under controlling Eleventh Circuit law

  because undisputed evidence of record establishes: (i) the works were first published in the United

  States through an offer to distribute, (ii) the works were simultaneously published in the United

  States and non-treaty countries (e.g., Iran and Iraq) and in foreign countries which provide for the

  same or longer term of copyright protection (i.e., Oman), and (iii) because Dish has failed to meet

  its burden to conclusively establishing through admissible and probative evidence, as it must, each

  unregistered work is not a United States work and, thus, excluded from the registration requirement

  of 411(a). Even if the Court disagrees that Defendants’ MSJ is due to be granted on ownership,

  there can be no question that, drawing all inferences in favor of non-movant Defendants, there

  exists genuine issues of disputed material facts and credibility determinations which bear directly

  upon the substantive rights asserted, defenses thereto and ultimate outcome of this case which

  preclude the grant of Plaintiff’s MSJ on ownership. Celotex Corp., 805 F.2d 949 (11th Cir. 1986).

  II.    THE MAGISTRATE COMMITTED CLEAR ERROR IN FAILING TO FIND
         THE COMPLAINT FAILED TO MEET THE STANDARDS OF FED. R. CIV. R. 8.

         The Magistrate committed clear error in failing to correctly apply controlling law holding

  Dish’s failure to identify any of the Unregistered Works prior to the close of discovery or through

  proper amendment of its complaint, foreclosed the assertion of such works. R&R, Section II, at

                                                    4
Case 8:16-cv-02549-TPB-CPT Document 253 Filed 03/03/20 Page 5 of 26 PageID 10638



  10-20. The Magistrate also erred in failing to find Dish’s attempt to inject such works through

  affidavits of non-parties attached to its MSJ [Dkts. 146; 146-3; 146-5; 146-8; 146-20],

  exponentially enlarging this case at the eleventh hour, was an improper attempt to amend its

  pleadings. Id.; see also Fadem v. Ford Motor Co., 352 F. Supp. 2d 501, 516 (S.D.N.Y. 2005)

  (“Plaintiff cannot use his brief to set forth allegations because “[i]t is long-standing precedent in

  this circuit that parties cannot amend their pleadings through issues raised solely in their briefs.”);

  Tucker v. Union of Needletrades, Industrial and Textile Employees, 407 F.3d 784, 788 (6th Cir.

  2005) (“To permit a plaintiff to do otherwise would subject defendants to unfair surprise.”).

  Finally, the Magistrate improperly fails to address arguments contained in Defendants’ MSJ (Dkt.

  217) and, instead, erroneously considers the affidavits and their unauthenticated attachments

  attached to Dish’s MSJ as admitted record evidence based solely on the Court’s denial of

  Defendants’ Motion to Strike, which were all properly objected to pursuant to Rule 56(c)(2) and

  remain subject to credibility determinations and evidentiary challenges at trial. Id.; see also p.11,

  at n.4 (“I therefore need not address this argument here.”); Fed. R. Civ. P. 56(c)(2); Dkts. 217 at

  1-2, 6, 15, 22, 24-25, n. 5; 150 at 1-5, SDFs 1-30; 151 at 7-8. 2

           As the R&R recognizes, in order to allege a prima facie claim for direct copyright

  infringement Plaintiff must meet its burden of showing: (1) it owns a valid copyright in [the works



  2
    Contrary to Dish’s assertion, this Court has made no finding as to the admissibility or persuasive value of the
  affidavits and attachments thereto but, instead, merely denied the severe sanction of striking them. See e.g., Tracfone
  Wireless, Inc. v. Zip Wireless Prods., 716 F. Supp. 2d 1275, 1290 (N.D. Ga. 2010). Defendants properly filed
  objections to such documents. Dkts. 150 at 1-5, SDFs 1-30; 151 at 7-8; 163. The main thrust of Dish’s Response (Dkt.
  167) was that because it disclosed the foreign networks (refusing to identify the individual witnesses expressly
  requested) four months prior to the close of discovery and Defendants’ Motions to Compel were denied on procedural
  grounds for prior counsel’s failure to meet and confer, the Motion to Strike should be denied. Dish, however, does
  not explain how discovery of such non-parties, even assuming they could have been compelled to testify under foreign
  law, could possibly have revealed the specific unregistered works Dish alone intended to assert. It is undisputed that
  Dish had a contractual right to such documents but strategically chose not to request them until after the close of
  discovery. Dkt. 217-1 at 9-12, see also Dkts. 146-14 at 9; 146-15 at 11-12, at 48; 146-16 at 18; 146-17 at 36 (Dish’s
  rights to request supporting documents under Section 3 of the contract and related subsections thereunder); 146-15 at
  98, 146-18 at 16-19 (Dish’s rights under Section 4 of the contract and subsections thereunder).

                                                            5
Case 8:16-cv-02549-TPB-CPT Document 253 Filed 03/03/20 Page 6 of 26 PageID 10639



  at issue] and (2) defendants copied protected elements from [those works].” Id., at 10 (emphasis

  added). As a threshold matter, it is undisputed that Dish fails to identify or produce copies of any

  of the Unregistered Works in its Amended Complaint [Dkt. 62] and, to the extreme prejudice of

  Defendants, failed to do so throughout the discovery period in this litigation despite its obligation

  to do so under Fed. R. Civ. P. 8, 9(a)(1)(A,B), 26(a)(1)(A)(i-iii), (E), 26(e), 37(c)(1) and in

  response to discovery requests directed to such subject matter. Dkts. 151-1, 2, 3 and 4 [Defendants’

  RFPs, Roggs, and Dish’s Responses]; 217-4 at 3 [Fraifer Decl. at ¶10, Exh. 4]. Despite Plaintiff’s

  failure to adhere to Eleventh Circuit law in properly alleging a prima facie case of copyright

  infringement which requires identification of the Unregistered Works (i.e., the “works at issue”)

  for which it holds the burden of proving ownership and copying of “protected elements from those

  works”, the Magistrate erred in finding the Amended Complaint satisfies Rule 8. R&R, at 12.

            While courts may be more lenient in making such determinations at the pleadings stage,

  with the understanding that discovery might uncover facts with which to amend a pleading at a

  later stage of the litigation, Dish’s complete failure to amend its complaint to identify even a single

  Unregistered Work prior to the close of discovery, and certainly before the summary judgment

  stage, fails to meet the requirements of Fed. R. Civ. P. 8(a)(2). Alleging infringement of “a vast

  number of unregistered works” (“Unregistered Works”) does not provide “fair notice of what the

  . . . claim is and the grounds upon which it rests”3 and cannot be found to be “plausible on its face.”



  3
    For example, Dish’s failure to identify the Unregistered Works prevented Defendants’ ability to conduct discovery
  in order to marshal evidence in support of its defenses including those relating to initial ownership, the validity, nature
  (e.g., exclusive vs. non-exclusive) and scope of subsequent ownership of specific works in the chain of title, the place,
  extent, scope and purpose of publication, first publication, exemption from the registration requirement of §411(a),
  whether specific works contained protectable elements, issues of foreign law and others. Moreover, many of the
  alleged screen captures produced by Plaintiff are from works produced by U.S. entities, which the Networks cannot
  possibly have exclusive rights to air in the U.S. See Dkt. 146-24; see also Dkt. 217-4 at 3 ¶¶12-13 (Fraifer Decl. ¶¶12-
  13); see also Dkt. 228-2 at 6 ¶16 [Fraifer Decl. at ¶16], Exh. 3 [see for example, Bates Stamp Nos. PL 000605
  (Batman), PL 000604 (Despicable Me); PL 000661 (Bugs Bunny). Given these examples in the record evidence and
  the fair inferences to be drawn from them, Dish is not entitled to summary judgment on the ownership issue as a

                                                              6
Case 8:16-cv-02549-TPB-CPT Document 253 Filed 03/03/20 Page 7 of 26 PageID 10640



  R&R, at 11-12. Nor does it meet even the most basic pleading requirements for a prima facie case

  of copyright infringement. Id.; see also Dkt. 217, at 4-10, n.4 (collecting cases), n.5. Instead, such

  averments are precisely the type of “labels and conclusions” and “formulaic recitation of the

  elements of a cause of action” the Supreme Court foreclosed in Twombly and Iqbal to ensure proper

  notice and due process. Id., citing Ashcroft v. Iqbal, 556 U.S. 662, 678, (2009) citing Bell Atl.

  Corp. v. Twombly, 550 U.S. 544, 555 (2007).

           The cases relied upon by the Magistrate to find Dish’s complaint sufficiently alleges

  copyright infringement of entirely unidentified unregistered works are inapposite and not

  controlling. R&R, at 13. Indeed, holdings on motions to dismiss at the pleadings stage which

  necessarily require a Court to accept as true all allegations of a complaint and take into

  consideration that the pleading burden early in a case “should be commensurate with the amount

  of information available to [a Plaintiff]” are inapposite here. 4 At the summary judgment stage, well

  after the close of discovery, Plaintiff must meet their burden under the standards of Fed. R. Civ.

  P. 56 and the allegations of the complaint are not assumed to be true but are subject to the scrutiny

  of the Court in determining the sufficiency of alleged facts in view of the substantive elements and

  controlling law relating to the claims therein. In failing to identify the unregistered works,

  Plaintiff’s complaint fails to meet the pleading requirements under Rule 8, Eleventh Circuit and

  Supreme Court precedent, and the Copyright Act.

           Defendants object to the extent the Magistrate finds that Judge Moody’s decision in Sater

  Group., Inc. v. Jack Bartlett Cust. Homes Creations, Inc., 2007 WL 121218 (M.D. Fla. 2007)


  genuine issue of material fact exists as to the exclusive nature of the underlying rights Dish claims in asserting it holds
  an exclusive license.
  4
    See Intercom Ventures, LLC v. City Media Plus Ex-Yu Streaming, 2013 U.S. Dist. LEXIS 110236, at *10 (N.D. Ill.
  2013) (denying motion to dismiss at the pleadings stage and finding “a plaintiff’s pleading burden should be
  commensurate with the amount of information available to them. Here, [the plaintiff] pled sufficiently given the
  amount of information to which she had access.”). Likewise, in FastTV Plaintiff pled that it owned “all programming
  produced and distributed by the foreign networks.” R&R, at 13. Dish does not so plead.

                                                              7
Case 8:16-cv-02549-TPB-CPT Document 253 Filed 03/03/20 Page 8 of 26 PageID 10641



  citing Klinger v. Weekly World News, Inc., 747 F. Supp. 1477, 1481 (S.D. Fla. 1990) requiring that

  a copyright Plaintiff identify the “specific original work that is the subject of the copyright claim”

  is no longer good law. R&R, at 12-17. Courts in the Eleventh Circuit, including those in the Middle

  District, continue to rely upon Klinger, from which Sater Group finds its origin.5 See e.g., Kirby

  Rambo Collections, Inc. v. Lee Cty., 2018 U.S. Dist. LEXIS 84709, at *9 (M.D. Fla. May 21,

  2018); Magical Mile, Inc. v. Benowitz, 510 F. Supp. 2d 1085, 1087 (S.D. Fla. 2007). Courts in the

  Second, Ninth and Tenth Circuits, for example, routinely apply the very same four-factor standard

  set forth in Kelly v. L.L. Cool J., 145 F.R.D. 32, 36, n.3 (S.D.N.Y. 1992) (cited in over 300 cases).

  See e.g., Palmer/Kane LLC v. Benchmark Educ. Co. LLC, 2020 U.S. Dist. LEXIS 4077, at *5

  (S.D.N.Y. 2020); Tvb Holdings United States v. Enom Inc., 2014 U.S. Dist. LEXIS 194490, at *8

  (C.D. Cal. Jan. 6, 2014) (citing Kelly, finding failure to identify specific foreign audiovisual works,

  holding, “In order to state a claim for copyright infringement a plaintiff must allege ‘which specific

  original works are the subject of the copyright claim.’” Further noting Fed. R. Civ. P. 65(d), (f)

  require identification of specific works in providing notice where, as here, an injunction is sought.);

  Energy Intelligence Grp., Inc. v. Jefferies, LLC, 101 F. Supp. 3d 332, 338 (S.D.N.Y. 2015) (“In

  this District, courts apply the Kelly court’s four-prong test to determine whether a claim of

  copyright infringement satisfies the requirements of Rule 8”); Boyd v. Yardley, 2019 U.S. Dist.

  LEXIS 224868, at *8-9 (D. Utah Dec. 12, 2019) (“It is not clear which specific original works are



  5
    The Magistrate’s focus on Gee v. CBS, Inc., 471 F. Supp 600 (E.D. Pa.), aff’d, 612 F. 2d 572 (3d Cir. 1979), decidedly
  outside of the Eleventh Circuit, is respectfully misplaced as Defendants do not rely on Gee. Id. Likewise, the
  Magistrate’s analysis of Leatherman is inapposite, Section 1983 bears no resemblance to the strictures of the Copyright
  Act, especially in view of the Eleventh Circuit’s jurisprudence regarding the proofs required in asserting a foreign
  work (discussed infra). R&R, at 17. Finally, Jetform Corp., an order on a motion to dismiss at the pleading stage,
  cited by the Magistrate is also inapposite and easily distinguished. Id. Jetform related to the Defendants’ assertion
  that a five prong, clearly heightened standard of pleading requiring “specificity” for multiple prongs applied.
  Defendants do not so argue. Instead, Defendants merely assert that a plaintiff alleging foreign works must, at this
  stage of the proceedings, allege the specific works asserted, prior to the close of discovery, in order to provide notice
  of the claims against them, to comport with due process, Rule 8 and to avoid the injustice of trial by surprise.

                                                             8
Case 8:16-cv-02549-TPB-CPT Document 253 Filed 03/03/20 Page 9 of 26 PageID 10642



  the subject of the claim.”). Accordingly, the jurisprudence underlying Sater Group and Klinger,

  just as Kelly, is sound, not a heightened standard, and requires precisely what is inherently required

  under the Copyright Act, Federal Rules and nested within the two-element standard more

  commonly recited by district courts without expressly stating the requirement that a copyright

  plaintiff specifically identify the works asserted. Id.

          Perhaps, most persuasive, is the Eleventh Circuit’s requirement that a copyright Plaintiff

  asserting a foreign work necessarily and inherently allege facts establishing not only the specific

  work(s) at issue, but also prove the initial ownership of that work under the work’s country of

  origin, subsequent ownership in a valid chain-of-title in that work, proving statutory standing of

  the plaintiff under section 501(b), see Saregama India Ltd. v. Mosley, 635 F.3d 1284, 1290-97

  (11th Cir. 2011) citing Lahiri v. Univ. Music & Video Distrib., Inc., 513 F. Supp. 2d 1172, 1176

  n.4 (C.D. Cal. 2007), and further requiring, as to each work asserted:

          [T]o proceed with a copyright infringement action, a plaintiff that claims his
          published work is exempt from the registration requirement must prove that the
          first publication occurred abroad. See 17 U.S.C. §§ 101, 411(a); Latimer, 601 F.3d
          at 1233; BUC Int'l Corp., 489 F.3d at 1141-42. This requires the plaintiff to first
          prove a publication: that the method, extent, and purpose of the distribution meets
          the Copyright Act’s requirements for publication. Once the plaintiff has proven
          publication, he must then prove that the publication was, in fact, the first
          publication, and that the geographic extent of this first publication diverges from
          the statutory definition of a "United States work."

  Kernel Records Oy v. Mosley, 694 F.3d 1294, 1304-05 (11th Cir. 2012). As logic dictates, one

  cannot identify any of the elements required in asserting a foreign work without first specifically

  identifying the “work(s) at issue.” Dish fails to meet the standards set forth in Saregama and

  Mosley required to establish ownership and standing with regard to each of the Unregistered

  Works. “Courts have repeatedly rejected the use of the type of conclusory and vague allegations

  pleaded by Plaintiff as a substitute for allegations that specify the original works that are the subject



                                                     9
Case 8:16-cv-02549-TPB-CPT Document 253 Filed 03/03/20 Page 10 of 26 PageID 10643



  of a copyright claim.” Cole v. John Wiley & Sons, 2012 U.S. Dist. LEXIS 108612, at *36-37

  (S.D.N.Y. 2012); see also Dkt. 217, at 5-10, n.2, 3 (collecting cases);

          The Magistrate erred in recommending that the disclosure of four registered works from a

  single foreign network (MBC) was sufficient to meet the standard of Rule 8 notwithstanding

  Plaintiff’s improper disclosure of Unregistered Works, for the very first time, after the close of

  discovery, in declarations of foreign non-parties attached to its summary judgment briefing. R&R,

  at 12. In so recommending, the Magistrate erroneously relies on Infomir, a R&R on a motion to

  dismiss and cross motion to amend pursuant to Rule 15(a), one month into this case. R&R, at 17-

  18; Joint Stock Co. Channel One Russ. Worldwide v. Infomir LLC, 2017 U.S. Dist. LEXIS 22548,

  at *34 (S.D.N.Y. 2017).

          First, unlike the Plaintiff in Infomir, Dish never moved to amend its complaint under Rule

  15(a) to add the newly asserted works, opting instead to identify them for the very first time in

  attachments to declarations to its MSJ (Dkts. 146; 146-3; 146-5; 146-8; 146-20), without leave of

  court, after the close of discovery, to the severe prejudice of Defendants. Gilmour v. Gates,

  McDonald & Co., 382 F.3d 1312, 1315 (11th Cir. 2004). Second, the Infomir Court found that “[a]

  copyright plaintiff — including a holder of foreign copyrights — is ordinarily required to identify

  each specific work that is the subject of its claim. It is . . . “insufficient to list certain works that

  are the subject of an infringement claim, and then allege that the claim is also intended to cover

  other, unidentified works.” Id., citing Cole, 2012 U.S. Dist. LEXIS 108612, at *12. Finally, the

  Infomir court found “the Complaint . . . deficient” and dismissed the copyright count, but granted

  leave to amend and required Plaintiff attach representative list of works from each of the channels,

  citing examples including each episode’s air date, the channel on which it aired, and the copyright

  owner (the exemplars provided contained lists of 96, 44 and 94 works). Id., at *35-6.



                                                     10
Case 8:16-cv-02549-TPB-CPT Document 253 Filed 03/03/20 Page 11 of 26 PageID 10644



         Here, Dish’s complaint fails under even the more lenient standard applied in Infomir. Dkts.

  62; 217 at ; 217-1, at 1-2 SOUFs 1-8. Dish never sought leave to amend, never attached any such

  exemplary lists to its complaint and, instead, to the severe prejudice of Defendants, attempted to

  enlarge this case by identifying unregistered works for the first time in its MSJ (Dkt. 146). See id.;

  see also Dkt. 217-1 at 2-3, SOUFs 9-12 That Dish disclosed four registered works from a single

  network, two years prior, is not representative of the multitude of works it disclosed from a bevy

  of foreign networks, for the very first time in attachments to its MSJ, after the record was closed,

  and simply cannot be found to meet even the most lenient pleading standards as explained in

  Infomir. The Magistrate erred in failing to recognize the significant and apparent prejudice caused

  by Plaintiff’s failure to identify the unregistered works in hampering Defendants ability to defend

  this action. R&R 19. Without notice of the unregistered works being asserted, Defendants had no

  opportunity to conduct discovery relating to such works to determine the works’ initial authors,

  validity of the chain of title and transfer of ownership under the applicable foreign laws of multiple

  Middle Eastern countries, Plaintiff’s standing under 501(b), the date, place, method and extent of

  first publication (including simultaneous publication), nature of the work (e.g., protectable

  elements and substantial similarity). Indeed, the ambiguity of Plaintiff’s barebones allegations and

  failure to amend their complaint prior to the close of discovery effectively foreclosed defendants

  ability to seek discovery and from developing and asserting defenses. Defendants had no notice of

  and, thus, no opportunity to conduct discovery relating to such works to determine their initial

  authors, investigate the chain of title, first publication or develop any defenses thereto. The

  Magistrate’s finding that Dish’s actions were acceptable is clearly erroneous as a matter of law.

  R&R, at 18.




                                                   11
Case 8:16-cv-02549-TPB-CPT Document 253 Filed 03/03/20 Page 12 of 26 PageID 10645



           Plaintiff’s actions amount to trial by surprise and allowing the exponential expansion of

  the asserted works without notice would be manifest injustice, violative of Defendants’ due

  process rights and fair notice.6 Averring “additional, unregistered copyrighted works” purportedly

  aired on any one of twenty-one different channels at some unspecified time, does nothing to place

  Defendants on notice of the “works at issue” nor the “protectable elements of those works” and is

  instead precisely what the Infomir court found as deficient in granting the motion to dismiss. 7 See

  Lanard Toys Ltd. v. Toys “R” US-Delaware, Inc., 2019 U.S. Dist. LEXIS 46911, at *63 (M.D.

  Fla. Mar. 21, 2019) citing Baby Buddies, Inc. v. Toys “R” Us, Inc., 611 F.3d 1308, 1316 (11th Cir.

  2010) (“[C]opyright protection extends only to the original elements of expression in a work: ‘The

  mere fact that a work is copyrighted does not mean that every element of the work may be

  protected.’”). Indeed, “[n]o matter how the copying is proved, the plaintiff also must establish

  specifically that the allegedly infringing work is substantially similar to the plaintiff’s work with

  regard to its protected elements.” Id., citing Leigh v. Warner Bros., Inc., 212 F.3d 1210, 1214 (11th

  Cir. 2000) (emphasis added).

  III.     THE MAGISTRATE ERRED IN FAILING TO FIND THAT PLAINTIFF CANNOT
           PROVE THE NECESSARY ELEMENT OF SUBSTANTIAL SIMILARITY.

  6
    As the Eleventh Circuit has warned, “[t]he dangers arising from disregarding a complaint’s allegations and accepting
  de facto factual amendments at the summary judgment stage is that ‘the court may create the impression that it has
  become the plaintiff’s advocate . . . .’” Miccosukee Tribe of Indians of Florida v. U.S., 716 F.3d 535, 559 (11th Cir.
  2013). Another danger is that the defendant does not have the opportunity to assert applicable affirmative defenses
  or has to blindly raise affirmative defenses. Frasca v. NCL (Bah.) LTD., 2014 U.S. Dist. LEXIS 49060, at *12-13
  (S.D. Fla. 2014) citing Menzie v. Ann Taylor Retail Inc., 2013 WL 6487349, at *4 n.10 (11th Cir. 2013).
  7
    The undisputed evidence establishes Defendants diligently sought to discover this information, requesting electronic
  programming guides (EPGs) from Plaintiff in an effort to identify the Unregistered Works. See Dkts. 151 at 3, n.1;
  151-1, 2, 3 and 4 [Defendants’ RFPs (First, Second and Third), Roggs (First, and Second), and Dish’s responses and
  disclosures]; 217-4 at 3 [Fraifer Decl. a ¶10, Exh. 4]; see also Dkt. 163-9 [Defendants’ counsel requesting the identities
  of the network representatives during the discovery period]; Dish refuses to identify and respond before the close of
  discovery. Like virtually everything else requested in discovery, despite Dish’s unquestionably had these documents
  in their possession and the fact the Network agreements with Dish require them to provide EPGs to Dish, Plaintiff
  failed to produce such information and Defendants did, in fact, file a Motion to Compel such information. See id. [see
  also Defendants First RFP Nos. 1, 2 ]; Dkt. 121 [see also Rogg. No. 9 requesting the identification of rights that Dish
  claims to have]; Dkt. 126; see also Dkt. 151 at 3 n.1. Unfortunately, Defendants’ former counsel failed to comply with
  L.R. 3.01(g) in meeting and conferring with Plaintiff and the Magistrate, thus, denied their motions on procedural
  grounds. See Dkt. 138.

                                                             12
Case 8:16-cv-02549-TPB-CPT Document 253 Filed 03/03/20 Page 13 of 26 PageID 10646



         It is axiomatic that a Plaintiff cannot begin to prove substantial similarity without first

  identifying the specific “works at issue” and the “protected elements of those works.” Id. Here,

  not only has Plaintiff failed to specifically identify the Unregistered Works at issue, but there is

  also a complete absence of evidence with which Dish could begin to establish Defendants’ access

  to and substantial similarity of any of the asserted works. This, because Dish has failed: (i) to

  identify the Unregistered Works at issue throughout this litigation, and (ii) because has failed to

  produce to Defendants even a single copy of any of the works asserted in this litigation, including

  copies of deposits of the registered works. See Indyne, Inc. v. Abacus Tech. Corp., 2013 U.S. Dist.

  LEXIS 185422, at *20-21 (M.D. Fla. 2013) citing Fitzpatrick v. City of Atlanta, 2 F.3d 1112, 1115-

  16 (11th Cir. 1993) (“In the case in which the non-movant bears the burden of proof at trial, the

  movant may carry its initial burden by . . . negating an essential element of the non-movant’s case

  or by demonstrating the absence of evidence to prove a fact necessary to the non-movant’s case.”).

         Where a Plaintiff fails to provide copies of the works at issue during the discovery period

  of a litigation, summary judgment in favor of the Defendants is proper. See Id., at *21 citing

  Walker v. Darby, 911 F.2d 1573, 1577 (11th Cir. 1990). In Indyne, the court faced a similar

  circumstance:

         In the present case, the alleged evidentiary deficiency is that InDyne failed to
         produce a copy of [any of the asserted works] for comparison purposes. Without
         these [works], a jury cannot conduct the necessary substantial similarity test used
         to determine a copyright infringement. Thus, there is no basis upon which a jury
         could reasonably find for InDyne.

  Id. (granting summary judgment for Defendants). Other courts faced with Plaintiff’s failure to

  produce copies of the asserted works have likewise granted summary judgment to Defendants.

         Without production of his copyrighted work, the Court cannot say that Defendants
         even had access to the material that Vil actually copyrighted and that Vil now seeks
         to protect . . . Moreover, without production of the allegedly infringed material, the
         Court cannot determine that a sufficient degree of similarity exists between Vil’s

                                                  13
Case 8:16-cv-02549-TPB-CPT Document 253 Filed 03/03/20 Page 14 of 26 PageID 10647



           copyrighted material and the allegedly infringing work to establish actual copying.
           As such, Vil’s infringement claim fails at the first step of the actionable copying
           analysis.

  See Vil v. Poteau, 2015 U.S. Dist. LEXIS 25591, at *8-10 (D. Mass. 2015). 8

           Moreover, Courts granting summary judgment to Defendants on such grounds have

  firmly rejected the efforts of Plaintiff to excuse such neglect as harmless error.

           ABRO seems to argue that it was the Defendants’ obligation to secure the
           certificates from the Copyright Office or compel ABRO to produce them because
           the Defendants were on notice that such certificates existed based on other
           discovery. However, under the Federal Rules, it was ABRO’s affirmative
           obligation “to produce, without being asked” copies of all documents that it “may
           use to support its claims or defenses.” Pruet v. Fayette Reg’l Health Sys., No. 1:12-
           CV-635, 2013 U.S. Dist. LEXIS 132359, 2013 WL 5236609, at *2 (S.D. Ind. Sept.
           17, 2013) (emphasis in original) (finding that where a party “submits as evidence
           in support of its motion for summary judgment [documents] that [it] did not produce
           during discovery,” the court will not consider those documents). . .[T]he certificates
           do not establish what subject matter is actually registered. Nowhere in the record
           does the Court find a depiction of what ABRO submitted to the Copyright Office
           or for what subject matter the Copyright Office issued certificates.

  ABRO Indus. v. 1NEW Trade, Inc., 2017 U.S. Dist. LEXIS 179792, at *13-18 (N.D. Ind. 2017);

  see also Fed. R. Civ. P. 26(a)(1)(A); See Dkts. 151 at 3, n.1; 151-1, 2, 3 and 4 [Defendants’ RFPs

  requesting documents directly related to Dish’s alleged rights as asserted, see specifically 1 st RFP

  Nos. 1 and 2, 2nd RFP No. 1; see also Defendants’ Roggs, see specifically 1st Rogg. No. 9

  (requesting the identification of rights that Dish claims to have); and Dish’s responses and



  8
    See also Ferdman v. CBS Interactive, Inc., 342 F. Supp. 3d 515, 528-530 (S.D.N.Y. 2018) (“It would thus be highly
  prejudicial to Defendants to allow the Plaintiff to supplement the record with dispositive evidence after the motions
  for summary judgment have been fully briefed. . . . In the absence of ‘hard evidence’ linking the photographs at issue
  to the certificate of registration, summary judgment is inappropriate.”); Alaska Stock, LLC v. Pearson Educ., Inc., 975
  F. Supp. 2d 1027, 1040 (D. Alaska 2013) (“[T]he certificates of registration in this case do not provide the details
  necessary to confirm that the image or images relating to Alaska Stock’s claims are the same images underlying the
  certificates of registration” and are therefore “not covered by the presumption of validity.”); High Definition.Net, Inc.
  v. Rive Gauche Entm’t TV, 2010 U.S. Dist. LEXIS 148172, at *6-7 (C.D. Cal. 2010) (“The failure to produce the six
  allegedly copyrighted works itemized in the FAC precludes LANS from introducing them as evidence at trial or on a
  summary judgment motion.”); Unistrut Corp. v. Power, 280 F.2d 18, 23 (1st Cir. 1960) (dismissing “for want of
  proof” copyright infringement claims where plaintiff claimed infringement of a 1942 catalog that it had registered
  with the copyright office but only produced an unregistered 1943 version).


                                                            14
Case 8:16-cv-02549-TPB-CPT Document 253 Filed 03/03/20 Page 15 of 26 PageID 10648



  disclosures; 217-4 at 3 [Fraifer Decl. at ¶10, Exh. 4]. Defendants’ specifically requested such

  documents, Plaintiff produced only incomplete copies of four registration certificates. See id.

         Dish bears the burden of proof of substantial similarity at trial, Defendants have met their

  burden by negating an essential element of and demonstrating the absence of evidence to prove a

  fact necessary to Count I for direct copyright infringement. Celotex, 477 U.S. 317, 322-23 (1986);

  Fitzpatrick, 2 F.3d 1112, 1115-16 (11th Cir. 1993). In such a situation, there can be “no genuine

  issue as to any material fact,” since a complete failure of proof concerning an essential element of

  the non-moving party’s case necessarily renders all other facts immaterial. Id. “Under these

  standards, courts have “regularly granted summary judgment in copyright cases where it is clear

  that the plaintiff cannot make out the elements of the claim” of copyright infringement. Olem Shoe

  Corp. v. Wash. Shoe Co., 2011 U.S. Dist. LEXIS 138285, at *15 (S.D. Fla. Dec. 1, 2011) citing

  Siskind v. Newton-John, 1987 WL 11701 at *4 (S.D.N.Y. May 22, 1987). “To determine whether

  an allegedly infringing work is substantially similar to a copyrighted work, we ask whether an

  average lay observer would recognize the alleged copy as having been appropriated from the

  copyrighted work.” Baby Buddies, Inc., 611 F.3d 1308, 1315 (11th Cir. 2010). The discovery

  period ended on March 3, 2018, exactly two years ago, Dish has failed to produce copies of any

  of the Asserted Works in this litigation. See Dkt. 50. Accordingly, Dish cannot prove the works

  described in the registrations have been infringed nor can it begin to prove substantial similarity

  of any of the Asserted Works. The Eleventh Circuit has “recognized that ‘non-infringement may

  be determined as a matter of law on a motion for summary judgment . . . because no reasonable

  jury, properly instructed, could find that the two works are substantially similar.’” Oravec v. Sunny

  Isles Luxury Ventures, L.C., 527 F.3d 1218 (11th Cir. 2008). Thus, pursuant to controlling




                                                   15
Case 8:16-cv-02549-TPB-CPT Document 253 Filed 03/03/20 Page 16 of 26 PageID 10649



  Eleventh Circuit and Supreme Court precedent, Dish cannot establish substantial similarity, as it

  must, and summary judgment should be granted in Defendants’ favor on Count I.

  IV.    THE MAGISTRATE FAILED TO APPLY CONTROLLING ELEVENTH
         CIRCUIT PRECEDENT, AND CONSIDER RECORD EVIDENCE UNDER 17
         U.S.C. §§ 101(1)(B)&(C), 104(b) ESTABLISHING PLAINTIFF HAS FAILED TO
         PROVE EXEMPTION FROM §411(a) FOR THE UNREGISTERED WORKS.

          Defendants object to the Magistrate’s findings that there is no genuine issue of material

  fact that Dish has met its burden in complying with the requirements set forth by the Eleventh

  Circuit for a copyright plaintiff asserting an unregistered foreign work and establishing compliance

  with the statutory formalities of the Act, including initial ownership and subsequent ownership in

  a valid chain of title under applicable foreign law, publication, first publication, proof of exemption

  from the registration requirement under Section 411(a) and standing as an exclusive licensee

  pursuant to Section 501(b) as to each foreign work asserted. R&R, at 19-44; Dkts. 151, 217 &

  228. Dish has not established that each of the alleged foreign works are not U.S. works. Id.

          Pursuant to § 411(a) of the Copyright Act, “no civil action for infringement of the copyright

  in any United States work shall be instituted until preregistration or registration of the copyright

  claim has been made in accordance with this title.” 17 U.S.C. § 411(a). Section 101 states:

          For purposes of section 411, a work is a “United States work” only if — (1) in the
          case of a published work, the work is first published— (A) in the United States; (B)
          simultaneously in the United States and another treaty party or parties, whose law
          grants a term of copyright protection that is the same as or longer than the term
          provided in the United States; [or] (C) simultaneously in the United States and a
          foreign nation that is not a treaty party. 17 U.S.C. § 101 (emphasis added).

          While the Magistrate correctly recognized that Section 104(b)(2) states that foreign works

  are protected under the Act if “the work is first published in the United States or in a foreign nation

  that, on the date of first publication, is a treaty party” [R&R, at 22], the Magistrate erred in failing

  to recognize Dish has failed to establish that the works are not United States works pursuant to



                                                    16
Case 8:16-cv-02549-TPB-CPT Document 253 Filed 03/03/20 Page 17 of 26 PageID 10650



  Eleventh Circuit precedent, § 101(1)(B)&(C) and that § 104(b)(2) is further conditioned by

  language, significant here, appearing at the end of that subsection of the Act, stating:

           For purposes of paragraph [104(b)](2), a work that is published in the United States
           or a treaty party within 30 days after publication in a foreign nation that is not a
           treaty party shall be considered to be first published in the United States or such
           treaty party, as the case may be. See 17 U.S.C. § 104(b)(last sentence); see also
           USCO Compendium, 612.7(J); Dkt. 217, at 20-21; Dkt. 217-1, at ¶48; Dkt. 224-3,
           at ¶¶ 21-22; Dkt. 228, at 10; Dkt. 228-2, ¶9; Dkt. 150, ¶92.

           Thus, pursuant to 101(1)(B)&(C) and 104(b)(2), publication in the United States within 30

  days after publication in a non-treaty party (e.g., Iran or Iraq) or treaty party granting the same or

  a longer term of protection (e.g., Oman) results in the work being considered, as a matter of law,

  as “first published in the United States” and, therefore, a United States work subject to the

  registration requirements of 17 U.S.C. § 411(a). Likewise, under Section 101(1)(B)&(C) the

  simultaneous publication of works also results in works being considered as United States works

  subject to § 411(a). Here, Dish admits, and the undisputed record evidence establishes, that the

  asserted works, including the MBC works, are United States works pursuant to Sections 101(1)(C)

  and 104(b)(2) because they were simultaneously published in the U.S. and Iran and Iraq, which

  are non-treaty countries, within 30 days.9 Dkt. 50. Additionally, as a matter of law, these facts

  must be deemed admitted, thus, invoking 17 U.S.C. 101(1)(B)&(C), 104(b)(2) (publication within

  30 days), confirming the asserted works are United States works subject the registration




  9
    See Dkt. 217, at 21 (“Moreover, because the unregistered works were also transmitted via satellite in the Middle
  East, including within non-treaty countries such as Iran and Iraq, they are considered United States works pursuant to
  17 U.S.C. § 101. Id.”); see also Dkt. 217-1, at 9 (SOUF 48) (“The IMD Contracts define the Middle East to include:
  “Algeria, Comoros Islands, Chad, Djibouti, Egypt, Mauritania, Morocco, Somalia, Sudan, Tunisia, Bahrain, Iran,
  Iraq, Jordan, Kuwait, Lebanon, Oman, Qatar, Saudi Arabia, and the United Arab Emirates. (Id. at Ex. A ¶3)”); Dkt.
  224-1, SODF at ¶21 (objecting only as to emphasis added); Dkt. 224-3, at ¶¶ 21-22 (confirming MBC’s publication
  to 20 broadcasters around the World including the Middle East and Africa for purposes of further distribution); the
  plain meaning of the term “Middle East” used in every contract relied upon by Dish (see Dkt. 146-14 [Slowikowska
  Decl., Exs. 1-9];146-15, 16, 17, 18, and 19) as to all asserted works, includes Iran, Iraq and Oman, see
  https://dictionary.cambridge.org/us/dictionary/english/middle-east, see also Dkt. 217-1, at 1-5, 7-9, 12-15, SOUFs 9-
  21, 39-51, 55-59, 66, 70, 72, 76-80, 89-90, 95-96, 99-100, 108-09, 112-13, 115-116, and 119.

                                                           17
Case 8:16-cv-02549-TPB-CPT Document 253 Filed 03/03/20 Page 18 of 26 PageID 10651



  requirement of § 411(a) as a matter of law. See Dkts. 217 at 9 n. 5, 16-21; 217-1, at 1-5, 7-9, 12-

  15, SOUFs 9-21, 39-51, 55-59, 66, 70, 72, 76-80, 89-90, 95-96, 99-100, 108-09, 112-13, 115-116,

  and 119. Moreover, the same undisputed evidence establishes that the Asserted Works are also

  United States works under 17 U.S.C. § 101(1)(B) because they were published in Oman, which

  grants copyright protection that is the same as or longer than the term provided in the United States,

  and the U.S. within 30 days.10 Defendants object to the Magistrate’s finding that they did not

  provide evidentiary support for the contention that Dish admitted the works were published

  simultaneously in Iran, Iraq and Oman or ignored 17 U.S.C. § 101 as erroneous. R&R, at 27-28;

  See n.10 & 13; See id; see also Dkt. 224-1, at 2-9 ¶¶ 4-10, 16-24, 26-28, 32, 35-36, 39-42, 47, 51-

  52, 55-56, 60, 62-65, and 67 (Dish’s statements conceding relevant facts “undisputed”).

          Significantly, as the Eleventh Circuit has held, it is the Plaintiff that “bears the burden of

  proving compliance with statutory formalities, including the registration prerequisite [as to each

  work asserted].” Mosley, 694 F.3d at 1309 (11th Cir. 2012). Here, as a matter of controlling

  Eleventh Circuit law, admissions and the undisputed record evidence, the Magistrate erred in

  finding, as to each unregistered work, Dish’s compliance with statutory formalities in meeting its

  burden to prove through sufficiently probative evidence that each of the Unregistered Works it

  seeks to assert is a foreign work, exempt from registration, under the Act. R&R, at 20-27.

          Moreover, the Magistrate erred in failing to find for Defendants that Dish has not provided

  sufficient evidence to establish essential elements of its claim, including, first publication or initial

  ownership of the Asserted Works and thus cannot begin to prove exemption from § 411(a) nor

  subsequent ownership in a chain of title to Dish to establish standing under Section 501(b). Id.



  10
    Id.; see also Royal Decree 65/2008: Promulgating the Law of Copyrights and Neighboring Rights, Articles 26-33,
  available at: https://www.wipo.int/edocs/lexdocs/laws/en/om/om008en.pdf (granting copyright rights for a term
  which is the same as or longer than the U.S. Copyright Act)

                                                        18
Case 8:16-cv-02549-TPB-CPT Document 253 Filed 03/03/20 Page 19 of 26 PageID 10652



           Dish’s unsupported, bald and conclusory assertion that all of the works were first published

  upon insertion into a channel feed is not probative, entirely without merit and fails to prove first

  publication of any of the Asserted Works. See Dkt. 224, at 15, n.14; DigitAlb,Sh.a v. Setplex, LLC,

  284 F. Supp. 3d 547, 555 (S.D.N.Y. 2018); see also Mosley, 694 F.3d at 1304-05 (“Without

  evidence of the exact timing and geographic extent of first publication, it would be impossible to

  determine whether the [work] met the statutory definition of a ‘United States work,’ or was instead

  a foreign work.”); Id., at 1309-11; Casa Dimitri, 270 F. Supp. 3d at 1349-51. The Magistrate’s

  finding that the Eleventh Circuit’s holding in Mosley and Casa Dimitri Corp., are inapposite was

  erroneous. R&R, at 24, n.11. Both cases are directly relevant to the instant case. At best, Dish

  describes, but does not prove, a transmission or performance of the Asserted Works, not a first

  publication of each Asserted Work, within the meaning of the Act. See Dkt. 217, at 17-21

  (discussing publication at length); see also Mosley, 694 F.3d at 1303 (“[P]ublication is a legal word

  of art, denoting a process much more esoteric than is suggested by the lay definition of the term.”).

  See Am.Broad. Cos., Inc. v. Aereo, Inc., 134 S. Ct. 2498, 2511 (2014) (finding that “a broadcasting

  network is performing when it transmits [that] performance (whether simultaneously or from

  records)”). Instead, Section 101 states that “offering to distribute copies or phonorecords to a

  group of persons for purposes of further distribution, public performance, or public display,

  constitutes publication.” 17 U.S.C. § 101.11 It also explains that “[a] public performance or display

  of a work does not of itself constitute publication.” Id. Further, the legislative history of the Act

  explains that a work is published “when copies or phonorecords are offered to a group of


  11
    The plain language of section 101 makes clear that Congress did not intend for publication by an offer to
  distribute to require actual transfer of a possessory interest in the material object. Had Congress intended such a
  requirement, the drafters could easily have included the language “to the public by sale or other transfer of
  ownership, or by rental, lease, or lending” found in the preceding sentence but chose not to. The majority of courts
  agree. See e.g., London-Sire Records, Inc. v. Doe 1, 542 F. Supp. 2d 153, 169 (D. Mass. 2008) (“[I]f the author
  offers to sell the manuscript to a publishing house ‘for purposes of further distribution,’ but does not actually do so,
  that is a publication but not a distribution.”).

                                                             19
Case 8:16-cv-02549-TPB-CPT Document 253 Filed 03/03/20 Page 20 of 26 PageID 10653



  wholesalers, broadcasters, motion picture theatres, etc. [i.e., a “group of persons”]” for the

  purpose of “further distribution, public performance, or public display.” H.R. Rep. No. 94-1476,

  at 138 (1976); see also Copyright Compendium, § 1902 (2017). As the Ninth Circuit has held,

  Dish is a group of persons as contemplated by the Act and intended by Congress. Id.; see Bagdadi

  v. Nazar, 84 F.3d 1194, 1198-99 (9th Cir. 1996) (holding that “a single entity comprised of

  multiple people constitutes a ‘group of persons’ within the meaning of the statute.”). Publication

  of the Asserted Works thus occurred upon the prospective offer to Dish of all works for further

  distribution by the foreign networks. While the Magistrate correctly questioned the merits of

  Dish’s argument to the contrary, the Magistrate erred in not finding for Defendants. R&R, at 24.

           To the extent Dish relies on the insertion of works into channel feeds by the foreign

  networks, which does not prove a “publication” nor a “first publication”, such transmission was

  necessarily the result of prior publication through “offers for further distribution around the world”

  through prior agreements, including those to Dish and the “approximately 20 other providers

  having similar arrangements . . . operating in the MENA region, Europe, Canada, and Africa” as

  described by MBC and in Dish’s agreements with the content redistributors, licensing agents and

  foreign networks. See Dkt. 224-3, at ¶¶ 21-22; see also Dkt. 228, 8-10.12 Dish has failed to carry


  12
     The undisputed record establishes that Plaintiff’s agreements with each of the foreign networks expressly requires
  that the networks simultaneously publish all of its programming in the United States and the “Middle East.” (Dkt 217-
  1, at 1-5, 7-9, 12-15, SOUFs 9-21, 39-51, 55-59, 66, 70, 72, 76-80, 89-90, 95-96, 99-100, 108-09, 112-13, 115-116,
  and 119) (providing citations directly to the relevant provisions of all of the agreements relied upon by Dish) See e.g.,
  Dkt. 146, Ex. 9, p.19, § 4.1.1. (“The Signal shall be time delayed by Network so that the content as broadcast in its
  country of origin corresponds to the prevailing time on the east coast of the United States.”). Even setting aside
  arguendo the temporal aspect of the simultaneous transmission from the foreign networks to providers around the
  world [see e.g., Dkt. 224-3, at ¶¶ 21-22], the agreements further confirm that the alleged prospective offers to provide
  the works for further distribution to Dish (a “broadcaster”), as discussed herein, is a publication of all such works as
  a matter of law. The agreements confirm such offers to distribute, to the extent any such works did not yet exist (a
  fact Dish has not provided any evidence in support of), must, as a contractual requirement, also be simultaneous as
  defined under 101(B)&(C), 104(b)(2) and 104(b)(last sentence) because the works were to be simultaneously provided
  by transmission for further distribution or were automatically assigned to Dish in the United States before
  transmission, and thus published, upon first fixation or, alternatively, were simultaneously published in the Middle
  East (which includes non-treaty countries (Iran and Iraq) and a treaty country offering the same or a longer term of
  protection (Oman) to Dish in the United States upon concurrent first fixation and publication, in any event, within 30

                                                            20
Case 8:16-cv-02549-TPB-CPT Document 253 Filed 03/03/20 Page 21 of 26 PageID 10654



  its burden in providing evidence of the publication, first publication and exemption from § 411(a)

  of each of the Unregistered Works and the Magistrate erred in so finding. R&R, at 22-27.

           The Magistrate further erred in adopting Dish’s contention that in order to constitute a valid

  offer constituting publication, a work must first be in existence. R&R, at 24. First, the Magistrate

  misapplies the law in ordering the burden of proof as to publication. Dish’s assertion that the

  works did not yet exist cannot excuse its failure in proving first publication of each of the

  Unregistered Works. Eleventh Circuit law establishes that the Plaintiff, not Defendants, must carry

  the burden of proving “that the method, extent, and purpose of the distribution meets the Copyright

  Act’s requirements for publication. . . he must then prove that the publication was, in fact, the first

  publication, and that the geographic extent of this first publication diverges from the statutory

  definition of a “United States work.” Mosley, 694 F.3d 1294, 1304-05; Casa Dimitri, 270 F. Supp.

  3d at 1350-51 (S.D. Fla. 2017). Dish has failed to prove these required elements and there is no

  evidence in the record to do so. Second, the Magistrate erroneously states Plaintiff did not address

  Dish’s assertion that the Asserted Works could not be published through an “offer to distribute”

  because the transfers of all works were prospective and did not yet exist. See 228, at 8.13 As the

  Eleventh Circuit has held, “[p]ublication also occurs ‘when an authorized offer is made to dispose

  of the work in any such manner[,] even if a sale or other such disposition does not in fact occur.’”

  Mosley, 694 F.3d 1294, 1303. Thus, all that is required for publication to occur is an “offer.” Id.




  days of publication. See Dkt. 224-3, at ¶¶ 21-22 (confirming the same). The Magistrate’s contrary finding is erroneous
  and ignores that Dish has the burden on proof of proving the publication and that such publication was, in fact, the
  first publication of each Asserted Work, not Defendants. R&R, at 24, 25-26, n.13. Dish cannot prevail on its claims.
  13
     Indeed, Dish’s admission that the works did not exist when it entered into its contract with MBC provided further
  support for Defendants’ contention that the purported underlying transfers of ownership and those to Dish of all
  Asserted Works, including the Registered Works, are null and void ab initio for affecting an invalid prospective
  transfer of more than five works, failing to identify the specific works and because works-for-hire are invalid and not
  recognized under U.A.E. Copyright Law. Id., See Dkts. 217, at 3, 10-11, 13, 22-23; 217-1 at 3, 6-7 SOUFs 13, 30-38;
  228-1, El Turk Decl., at ¶12; Dkt. 217-1, at ¶¶29-33, 217-3, at ¶¶4-13., Ex. 3 (Gowling WLG, “Copyright Law -
  How Does the UAE Compare With Common Law Jurisdictions?” February 16, 2017).

                                                           21
Case 8:16-cv-02549-TPB-CPT Document 253 Filed 03/03/20 Page 22 of 26 PageID 10655



  Finally, the Magistrate improperly relies on Dish’s citation to the Copyright Compendium for this

  erroneous finding, yet, inexplicably, mischaracterizes Defendants reliance on § 612.7(J), which is

  entirely consistent with Sections 101, 104(b)(2) and the 104(b)(last sentence) of the Act, which

  was properly cited in support of Defendants’ meritorious arguments (Dkts. 217 at 20; 228 at 10).

  R&R, at 27, n.14. Significantly, Section 612.7(J) of the Compendium states: “If the work was first

  published in the United States and another country on the same date, the applicant should provide

  United States as the nation of first publication. Likewise, the applicant should provide United

  States as the nation of first publication if the work was first published in a foreign country that has

  entered into a copyright treaty with the United States and if the work was subsequently published

  in the United States within thirty days thereafter. 17 U.S.C. § 104(b).” 14 Section 612.7(J) confirms

  Defendants’ argument that the works are United States works. To hold otherwise, would be error.

           Where a Plaintiff fails to provide “sufficiently probative evidence of [Plaintiff’s alleged

  work] being a foreign work exempt from registration, and without a certificate of registration”

  Rule 56(c) mandates the entry of summary judgment “against a party who fails to make a showing

  sufficient to establish the existence of an element essential to that party’s case, and on which that

  party will bear the burden of proof at trial.” See Casa Dimitri Corp., 270 F. Supp. 3d at 1351 (S.D.

  Fla. 2017) citing Mosley, 694 F.3d at 1309 and Celotex Corp., 477 U.S. at 322. Defendants, and

  not Dish, are entitled to the grant of summary judgment because Dish has failed to establish the

  Unregistered Works are not United States works and, thus, lacks standing to assert the

  Unregistered Works which, as a matter of law, fail to comply with § 411(a). Dkts. 217, at 21, and

  228, at 10; Fourth Estate Pub. Ben. Corp. v. Wall-Street.com, LLC, 139 S. Ct. 881, 892 (2019).



  14
    Defendants’ note for the Court’s benefit that this is also entirely consistent with Article 3(4) of the Berne Convention
  which states, “(4) A work shall be considered as having been published simultaneously in several countries if it has
  been published in two or more countries within thirty days of its first publication.”

                                                             22
Case 8:16-cv-02549-TPB-CPT Document 253 Filed 03/03/20 Page 23 of 26 PageID 10656



  The Magistrate’s finding that Dish has carried its burden of proving first publication of the

  Unregistered Works is erroneous as a matter of law and must be rejected. R&R, at 26-27.

  V.       THE REGISTERED WORKS ARE INVALID AS A MATTER OF FOREIGN LAW

           The Magistrate correctly found that where the plaintiff is not the author of the copyrighted

  work, that plaintiff is obligated to prove a proprietary right through the chain of title but failed to

  carry out the proper analysis. R&R, at 27-36. Defendants object to the Magistrate’s findings of

  fact, construction of foreign law and application of both foreign and federal law in finding that

  Defendants have not rebutted the presumption of validity of the Registered Works and that Dish

  has met its burden in proving initial ownership and a valid chain of title in the Registered and

  Unregistered Works. R&R, at 27-36; See Dkts. 217, 228, Dkt. 217-3, Exs. 2-3; Dkt. 228-1, Exs.

  1-4; Dkt. 228-2, Exs. 1-3; RCTV Int’l Corp. v. Rosenfeld, 2016 WL 6818955, at *5 (S.D. Fla. Sept.

  30, 2016) (citing Saregama, 635 F. 3d at 1290). Id.                . Defendants also object on the basis that

  the Magistrate failed to conduct an analysis of the initial ownership and chain of title with regard

  to the Unregistered Works. Id. The Magistrate also erroneously finds that Defendants agree that

  the issue of MBC’s ownership turns solely on whether the works are Joint Works or Collective

  Works under UAE Copyright Law and that Dish has provided sufficient evidence to establish the

  works are Collective Works under foreign law and fails to require Dish to meets its burden to prove

  ownership, as it must, under controlling law. 15 R&R, at 31-35. Instead, Defendants’ assert that


  15
     Dish has never alleged the Registered Works were Collective Works in its Complaint [Dkt. 62], nor do the face of
  the registrations identify the works as such [Dkt. 146]. Instead, Dish first argued the works were Collective Works in
  its Response [Dkt. 224]. This, even where the Registered Works claim as their basis for ownership that they are
  works-for-hire. Whether the Registered Works are Joint or Collective Works under U.A.E. Law is a question of fact,
  dependent upon a showing that MBC, a legal entity, solely directed the creation of the Registered Works, which Dish
  has not provided any evidence that the contributions of the true authors are not able to be separated or distinguished.
  Defendants have provided evidence establishing the true authors and their roles in creating the Registered Works,
  which are Joint Works. See Dkt. 217-3, Exs. 2-3; Dkt. 228-1, Exs. 1-4; Dkt. 228-2, Exs. 1-3. Defendants proffered
  declarations are sufficient to overcome summary judgment and contain justifiable inferences of fact rebutting the
  veracity of the Whitehead Declaration [Dkt. 224-3] which contains hearsay, conclusory statements and conclusions
  of law unsupported by any evidence of record.

                                                           23
Case 8:16-cv-02549-TPB-CPT Document 253 Filed 03/03/20 Page 24 of 26 PageID 10657



  they have overcome the presumption of validity under § 410(c) because the undisputed facts in

  evidence and controlling law establish that the Registered Works each falsely claim: (i) authorship;

  (ii) ownership by the copyright claimant pursuant to the work-for-hire doctrine which is invalid,

  as a matter of law, under U.A.E. Law; (iii) incorrect dates of first publication, and (iv) first

  publication in the United Arab Emirates because, as discussed, the works are, United States works.

  (Dkt. 217-1, SOUFs 9, 12-14, 17-21, 36; See, Dkts. 217, 228, Dkt. 217-3, Exs. 2-3; Dkt. 228-1,

  Exs. 1-4; Dkt. 228-2, Exs. 1-3).

           Summary judgment as to the ownership of the Registered Works would be improper as

  genuine issues of material fact remain at issue. Plaintiff has failed to establish, as it must initial

  ownership of the Registered Works under U.A.E. law. That is, Plaintiff must provide evidence

  establishing MBC directed the creation of the works and that the works are truly collective works

  and not joint works which requires determinations of fact, not law. See Dkt. 217-3, 228-1. Dish

  must prove, through a valid chain of title, valid assignments under U.A.E. law from each of the

  allegedly commissioned joint authors of registered works to MBC. See Dkt. 224-3 (alleging MBC

  or its affiliates employed authors and contractual agents for script writing, literary adaptation,

  dialog, music composition, graphics and directing but failing to provide any evidence of such

  agreements beyond bald statements of fact, hearsay and legal conclusions). MBC is not the true

  author or initial owner of the Registered Works. 16 Additionally, because Defendants have failed

  to produce copies of the deposits of the Registered Works, they cannot prove the protected

  elements of nor the substantial similarity of the Registered Works and their claims thus fail.

  VI.      THE ASSERTED WORKS ARE INVALID BECAUSE THEY WERE EACH
           SUBJECT TO AN INVALID TRANSFERS UNDER FOREIGN LAW



  16
    See Dkt. 217-3, 228-1. (screen captures of the credits showing the true joint authors and creators of the works,
  including the producers, directors, composers, graphic artists and screenwriters of the works).

                                                           24
Case 8:16-cv-02549-TPB-CPT Document 253 Filed 03/03/20 Page 25 of 26 PageID 10658



         Defendants object to the Magistrate’s findings as they relate to the transfer of ownership

  because the Magistrate erred in failing to apply the controlling foreign law, including Article 15

  of the U.A.E. Copyright Laws, and applicable corollaries thereto under Middle Eastern law, in

  determining the validity of the transfer of ownership in the Asserted Works, including underlying

  transfers occurring wholly within foreign jurisdiction, and relied on inapposite law. R&R, at 37-

  44. The Asserted Works, including the Registered Works are invalid and unenforceable because

  they were the subject of prospective transfers of more than five works to the underlying licensors

  which took place between foreign nationals and entities in the Middle East which and from the

  foreign networks to Dish, which are thus invalid as a matter of applicable foreign law. Dkts. 217,

  228, 217-3, Exs. 1-3; 228-1, Exs. 1-4. The Magistrate erred in finding such transfers valid and for

  applying the incorrect law to the facts of the instant case. R&R, 37-44. Finally, the Magistrate

  erred in failing to find that involuntary transfers pursuant to the work-for-hire doctrine are invalid

  under applicable foreign law. R&R, 37-44.

         For the aforementioned reasons and in the interest of justice, Defendants respectfully

  request that this Honorable Court sustain the objections to Dkt. 246 set forth herein and grant

  Defendants’ Motion for Summary Judgment [Dkts. 217, 228] on Count I of the Complaint.


  Dated: March 3, 2020                          By: /s/ Joseph R. Sozzani
                                                     Joseph R. Sozzani, Esq. (FBN: 120297)
                                                    E-Mail: JSozzani@InfinityIPLaw.com
                                                    222 West Bay Drive
                                                    Largo, FL 33770
                                                    Tel: 727.687.8814




                                                   25
Case 8:16-cv-02549-TPB-CPT Document 253 Filed 03/03/20 Page 26 of 26 PageID 10659



                                  CERTIFICATE OF SERVICE

         I certify that on this 3rd day of March, 2020, I electronically filed the foregoing document

  with the Court’s CM/ECF system and the foregoing document is being served this day on all

  counsel of record, via transmission of Notices of Electronic Filing generated by the CM/ECF.

                                                       /s/ Joseph R. Sozzani
                                                           Joseph R. Sozzani




                                                 26
